Citation Nr: 1813739	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Diabetes mellitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to mustard gas.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, to include as due to exposure to mustard gas are not met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 303, 3.307, 3.309, § 3.316, 3.326 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims in August 2006, and July 2013, prior to the initial adjudication. See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(a). Regarding the duty to assist, all pertinent, identified records have been obtained and considered.

The Board notes that the Veteran has not been provided a VA medical examination in relation to this claim, and acknowledges the representative's argument that such an examination is required. In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

Here, the file contains no medical evidence suggesting that diabetes mellitus is attributable to service. Moreover, the Veteran's report of an in-service exposure to mustard gas is credible, but there is no competent evidence of a relationship between the 1962 exposure and his current diabetes mellitus. Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

Analysis

The Veteran contends that he has diabetes mellitus related to mustard gas exposure during his active-duty service. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

For certain chronic diseases such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection can also be established for certain diseases based on exposure to specific vesicant agents, including mustard gas, during military service. 38 C.F.R. § 3.316. In such instances, the Veteran must prove evidence of in-service exposure and a diagnosis of an associated disability, but is relieved of the burden of providing evidence of a nexus between the current disability and his in-service exposure. 38 C.F.R. § 3.316; see Pearlman v. West, 11 Vet. App. 443, 446 (1998). Diabetes mellitus is not a listed disorder which is entitled to such presumption. See 38 C.F.R. § 3.316.

Turning to the evidence of record, in a July 2015 statement the Veteran asserted that "I was told that mustard gas was possibly a reasonable cause of diabetic [sic]." 

An August 1962 service treatment record notes that the Veteran had a blister on his right forearm, purportedly caused by mustard gas. 

In October 2006, the Veteran was provided a VA examination with regard to a scar resulting from the mustard gas exposure. At that examination, the Veteran gave further clarification of the nature of the alleged exposure, stating that in 1962 mustard gas was applied to his forearm in two circles, resulting in blistering around the second circle, requiring subsequent care with the application of ointment and "tablets for two days." The blister eventually resolved leaving a scar.

Based on the foregoing, for the purposes of this decision, the Board will concede that the Veteran had exposure to mustard gas as alleged, however, for the reasons detailed below, the evidence preponderates against finding that diabetes mellitus is related to such exposure. 

There is no evidence of record, and the Veteran does not allege, that diabetes developed in service or that it manifested to a compensable degree within one year of service. As such, service connection on a presumptive basis for a chronic disease is not warranted here. See 38 C.F.R. §§ 3.307, 3.309.

Service connection is also not warranted on a presumptive basis under the provisions of 38 C.F.R. § 3.316 relating to exposure to mustard gas. Despite the Veteran's conceded mustard gas exposure, diabetes mellitus is not a listed disease for which service connection is warranted on a presumptive basis due to such exposure. See Id.

Service connection is also not warranted on a direct basis as there is no competent evidence in support of the Veteran's contention. The only evidence in support of the claimed etiology is the Veteran's statement that he was told by an unidentified person that a connection may exist between mustard gas exposure and diabetes. In this regard, the Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability, but he is not shown to have the knowledge or expertise necessary to opine as to a relationship between exposure to mustard gas and the development of diabetes mellitus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Board finds that service connection cannot be granted. There is no evidence of diabetes mellitus during or within one year of active-duty service, nor any competent evidence suggesting that the Veteran's current diagnosis is related to his military service. See 38 U.S.C. § 5107 (b). Therefore, the Veteran's claim for service connection for diabetes mellitus must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to mustard gas is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


